Phillip E. Koehnke, apc Licensed in California and Colorado Phillip E. Koehnke, Esq. December 19, 2012 Rufus Decker SECURITIES AND EXCHANGE COMMISSION treet, NE Washington, DC 20549 Re:Unseen Solar, Inc. (New Name:Pacific Clean Water Technologies, Inc.) Form 8-K Filed November 15, 2012 Form 10-K for the Fiscal Year Ended January 31, 2012 Filed April 10, 2012 File No. 000-54392 Dear Mr. Decker: This will confirm our phone conversation today wherein I informed you that the Company was requesting additional time to respond to your letter of December 12, 2012.As we discussed, the Company intends to respond to your letter no later than January 7, 2013. Thank you.Should you have any comments or questions, please do not hesitate to contact the undersigned at (858) 229-8116. Phillip E. Koehnke, apc /s/ Phillip Koehnke Phillip E. Koehnke, Esq. P.O. Box 235472 · Encinitas, California92024 · Tel (858) 229-8116 E-fax (501) 634-0070 · pek@peklaw.com
